Opinion issued November 19, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00356-CV
                            ———————————
       IN RE JAMES W. TURNER CONSTRUCTION, LTD., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, James W. Turner Construction, Ltd., filed a petition for writ of

mandamus, challenging the trial court’s December 2, 2019 order denying relator’s

motion to dismiss.1




1
      The underlying case is Ryder & Ryder, Ltd. v. James W. Turner Construction, Ltd.,
      cause number 2019-49797, pending in the 234th District Court of Harris County,
      Texas, the Honorable Lauren Reeder presiding.
      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack, and Justices Lloyd and Kelly.




                                         2